Citation Nr: 1307981	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for fatigue. 

6.  Entitlement to service connection for dizziness. 

7.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder prior to June 1, 2010.

8.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder beginning on June 1, 2010.  

REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 1994 and from February 1999 to October 1999.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is remanded to the RO.


REMAND

In a statement received by the RO in June 2010, the Veteran reported that he had received treatment since 1994 at the Miami, Deerfield, and Sunrise VA medical facilities.  Outpatient records associated with the file are dated beginning in 2007.  Because VA is on notice that there are VA records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran is seeking higher ratings for his service-connected posttraumatic stress disorder (PTSD).  The record reflects that he was last examined by VA for disability evaluation in 2009.  At that time, a global assessment 

functioning (GAF) score of 50 was assigned.  The record contains a report of a private examination from an examiner to whom the Veteran was referred by his attorney, and dated in April 2010.  The examiner stated that he believed that the Veteran was disabled at 100 percent and a GAF score of 40 was assigned.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM).  A GAF of 41-50 denotes serious symptoms or any serious impairment in social, occupational, or school functioning.  Id.  A GAF of 51-60 denotes moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id.  A GAF of 61-70 denotes some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

Subsequently, VA outpatient records show that in June 2010, the Veteran had complaints of not sleeping well due to anxiety about finances.  A GAF score of 50 was assigned.  In October 2010 and in December 2010, the GAF score assigned was 60.  In May 2011, the Veteran reported that overall he was coping well.  The GAF score assigned was 65.  On all of these treatment records, the Veteran's thought processes were found to be organized, linear, goal-directed and future oriented, but not circumstantial or tangential.  The Veteran had fair grooming and fair to good insight and judgment.  The records show diagnoses of PTSD and panic disorder.  

In order to assess the current impairment due to the service-connected PTSD, a current examination is necessary.  The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran is claiming service connection for depression, which he relates to his military service.  Panic disorder and dysthymia were diagnosed on the VA examination in December 2009.  The examiner stated that the criteria for dysthymia due to his depression, irritable, and anxious mood, as well as panic disorder due to panic attacks were met.  The Veteran claimed service connection for depression as secondary to a medical disorder; however, the medical disorder in question is not clear from the record.  On remand this must be clarified.  

The Veteran is claiming service connection for a cervical spine disorder.  The available service treatment records show that in June 1994, the Veteran complained of upper back pain.  VA records show cervical spine complaints in 2007 and 2008.  A VA examination with an opinion has not been performed.  The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 C.F.R. § 3.159 (2012); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the must attempt to obtain complete records of the Veteran's treatment at the VA medical facilities in Miami, Deerfield and Sunrise medical facilities beginning in 1994.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, 

the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected PTSD, and the etiology of his previously diagnosed dysthymia and panic disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; 

general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a GAF score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The examiner must specifically comment on the impact that the Veteran's service-connected PTSD has on his employability.  In doing so, the examiner must also elicit from the Veteran and the record for clinical purposes, a full work and educational history.  

The examiner must provide an opinion as to whether the previously diagnosed dysthymia and panic disorder are separate and distinct disorders from the Veteran's service-connected PTSD, or if these disorders are symptoms of the Veteran's PTSD.  If the previously diagnosed disorders are separate and distinct disorders, the examiner must provide an opinion as to whether the dysthymia and panic disorder are related to the Veteran's military service.  The examiner must also state whether the dysthymia and panic disorder are due to or aggravated by the Veteran's service-connected PTSD.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a 

determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any cervical spine disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed cervical spine disorder is related to the Veteran's active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at 

large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

